DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on June 30, 2022 has been entered.
 
Specification
The amendment to the specification filed on June 30, 2022 could not be entered because the paragraph location described in the instructions for entry do not correspond to the paragraph location in the original, currently relied-upon specification. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., U. S. Pub. No. 2020/0238552 in view of Official notice as evidenced by:
(a)	Svensson, pn 4,047,670, Sundberg et al., pn 4,545,413, Dyer et al., pn 5,501,256, Frick et al., pn 6,722,595, and Horth et al., U. S. Pub. No. 2019/0009426; and
(b)	Inayama, pn 6,960,049, Hecht, pn 7,094,006 (hereafter “Hecht ‘006”), and Hecht, U. S. Pub. No. 2014/0199128 (hereafter “Hecht ‘128”).
Regarding claims 1 and the claims dependent therefrom, Roberts substantially discloses applicant’s claimed invention, and specifically discloses an apparatus/device with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a blade base (e.g., including 12);
one or more linkage arms (e.g., 32) pivotally coupled to the blade base wherein each linkage arm is configured to pivot relative to the blade base about a blade base pivot axis; and
a reversible blade insert (e.g., 14) having a first blade body portion (e.g., 56) that terminates in a first cutting edge (e.g., the edge generally between numerals 52 and 54 as viewed in Fig. 2) and a second blade body portion that terminates in a second cutting edge;
wherein the reversible blade insert selectively and operatively couples to the blade base in either of:
(i)	a first cutter blade configuration, in which the first cutting edge is an active cutting edge that is exposed and operable to cut fiber tows and the second cutting edge is an inactive cutting edge that is at least partially disabled from cutting fiber tows by the blade base; and
(ii)	a second cutter blade configuration, in which the second cutting edge is the active cutting edge and the first cutting edge is the inactive cutting edge;
wherein the blade base includes a blade base end surface (e.g., 42) that is at least substantially flat;
wherein each of the first blade body portion and the second blade body portion defines a respective insert shoulder surface (e.g., 55) that engages the blade base end surface when the reversible blade insert is operatively coupled to the blade base to restrict the reversible blade insert from pivoting relative to the blade base, wherein the active cutting edge extends at a cutting edge bias angle relative to the insert shoulder surface, and wherein the cutting edge bias angle is at least 5 degrees; and
	wherein the AFP cutter blade assembly comprises a pair of lateral surfaces (e.g., as shown in Figs. 1 and 8), wherein each lateral surface of the pair of lateral surfaces is at least substantially smooth and continuous, and wherein each of the reversible blade insert and the blade base forms a portion of each lateral surface of the pair of lateral surfaces (e.g., as shown in Figs. 1 and 8);
[claim 2] wherein the first blade body portion and the second blade body portion are one or more of monolithic, integrally formed, and coextensive (e.g., as taught by the disclosure, including Figs. 1 and 8);
[claim 3] wherein the reversible blade insert includes a longitudinal axis that extends between the first cutting edge and the second cutting edge and a lateral axis that extends perpendicular to the longitudinal axis; and
wherein the reversible blade insert is at least substantially rotationally symmetric about the lateral axis;
[claim 4] wherein the first cutting edge and the second cutting edge are at least substantially identical in shape;
[claim 6] wherein the reversible blade insert operatively couples to the blade base by one or more mechanical fasteners (e.g., 16);
wherein each of the first blade body portion and the second blade body portion defines one or more insert fastener receivers (e.g., 60) that each receive a corresponding mechanical fastener of the one or more mechanical fasteners to operatively couple the reversible blade insert to the blade base; and
wherein the blade base defines one or more base fastener receivers (e.g., 50) that each receive a corresponding mechanical fastener of the one or more mechanical fasteners to operatively couple the reversible blade insert to the blade base;
[claim 7] wherein the reversible blade insert includes a longitudinal axis that extends between the first cutting edge and the second cutting edge and a lateral axis that extends perpendicular to the longitudinal axis; and
wherein the one or more insert fastener receivers of each of the first blade body portion and the second blade body portion includes a plurality of insert fastener receivers (e.g., 50) that are spaced apart along a direction parallel to the lateral axis;
[claim 8]  further comprising an alignment structure (e.g., including 55, 56, 42, 24 as viewed in Fig. 2) that maintains the reversible blade insert and the blade base in static engagement with one another when the reversible blade insert is operatively coupled to the blade base;
wherein one or both of the reversible blade insert and the blade base includes at least a portion of the alignment structure (e.g., as shown in Fig. 2);
[claim 9 (from 8)] wherein the alignment structure includes each insert shoulder surface (e.g., 42, 55);
[claim 10 (from 9)] wherein the insert shoulder surface of the first blade body portion engages the blade base end surface when the reversible blade insert is in the first cutter blade configuration (e.g., as shown in Fig. 1), and wherein the insert shoulder surface of the second blade body portion engages the blade base end surface when the reversible blade insert is in the second cutter blade configuration;
[claim 11] wherein the blade base includes a blade insert receiver that receives the reversible blade insert in either of the first cutter blade configuration (e.g., as shown in Fig. 1) and the second cutting blade configuration; and
wherein the blade insert receiver includes an oblique body surface that extends at least substantially adjacent to the inactive cutting edge;
[claim 12 (from 11)] wherein each of the first cutting edge and the second cutting edge extends at least substantially parallel to an insert plane of the reversible blade insert;
wherein each of the first blade body portion and the second blade body portion includes an oblique blade surface (e.g., 52);
wherein the oblique blade surface of the first blade body portion partially defines the first cutting edge (e.g., as shown in Figs. 1 and 2);
wherein the oblique blade surface of the second blade body portion partially defines the second cutting edge;
wherein each oblique blade surface extends oblique to the insert plane of the reversible blade insert (e.g., as shown in Figs. 1 and 2); and
wherein the oblique body surface faces at least substantially the same direction as the oblique blade surface that partially defines the active cutting edge.
[claim 13] further comprising a face surface (e.g., the oblique surface of 16c and the oblique surface 18b) that is at least substantially smoothly continuous when the AFP cutter blade assembly is in either of the first cutter blade configuration and the second cutter blade configuration, wherein each of the reversible blade insert and the blade base forms a portion of the face surface;
[claim 21] wherein the cutting edge bias angle is in the range of 5-30 degrees;
[claim 22] wherein the one or more linkage arms are configured to be pivotally coupled to a yoke of an actuator assembly (e.g., as disclosed).
Regarding claim 19 and the claims dependent therefrom, Roberts discloses applicant’s claimed invention, and specifically discloses an apparatus/device on which every active step of the claimed method is performed (except for the limitations shown in italics and grayed-out) including:
a method of reconfiguring a reversible blade insert of an automated fiber placement (AFP) cutter blade assembly that is operatively coupled to a blade base of the AFP cutter blade assembly,
wherein the reversible blade insert includes a first blade body portion (e.g., 14) terminating in a first cutting edge (e.g., the edge generally between numerals 52 and 54 as viewed in Fig. 2) and a second blade body portion terminating in a second cutting edge, wherein each of the first blade body portion and the second blade body portion comprise a respective insert shoulder surface that is configured to engage an at least substantially flat blade base end surface of the blade base, wherein one of the first cutting edge and the second cutting edge is an initially active cutting edge that is exposed, wherein the other of the first cutting edge and the second cutting edge is an initially inactive cutting edge that is at least partially disabled by the blade base;
the method comprising:
uncoupling the reversible blade insert from the blade base, wherein the blade base is pivotally coupled to one or more linkage arms (e.g., 32), and wherein each linkage arm is configured to pivot relative to the blade base about a blade base pivot axis (e.g., as shown/disclosed);
rotating the reversible blade insert relative to the blade base to expose the initially inactive cutting edge; and
operatively coupling the reversible blade insert to the blade base such that the initially inactive cutting edge is a finally active cutting edge that is exposed, such that the initially active cutting edge is a finally inactive cutting edge that is at least partially disabled by the blade base, and such that the AFP cutter blade assembly comprises a pair of lateral surfaces that are at least substantially smooth and continuous with each of the blade base and the reversible blade insert forming a portion of each lateral surface of the pair of lateral surfaces (e.g., as shown in Figs. 1 and 8); and
wherein the operatively coupling comprises supporting the insert shoulder surface corresponding to the finally active cutting edge on the blade base end surface such that the finally active cutting edge extends at a cutting edge bias angle of at least 5 degrees relative to the blade base end surface;
[claim 20] wherein the reversible blade insert includes a first blade body portion that includes the first cutting edge and a second blade body portion that includes the second cutting edge;
wherein each of the first blade body portion and the second blade body portion defines one or more insert fastener receivers (e.g., 60) operable to receive a corresponding mechanical fastener of one or more mechanical fasteners (e.g., 16);
wherein the uncoupling the reversible blade insert from the blade base includes removing each of the one or more mechanical fasteners (e.g., 16) from a respective insert fastener receiver (e.g., 60) of one of the first blade body portion and the second blade body portion; and
wherein the operatively coupling the reversible blade insert to the blade base includes inserting each of the one or more mechanical fasteners (e.g., 16) into a respective insert fastener receiver (e.g., 60) of the other of the first blade body portion and the second blade body portion.
Thus, Roberts lacks: 
(a)	the blade being a reversible blade as set forth throughout the claims;
(b)	an oblique body surface as follows:
[from claim 11] wherein the blade insert receiver includes an oblique body surface that extends at least substantially adjacent to the inactive cutting edge;
(c)	the specific angle(s) of the cutting edge as follows:
[from claim 1] wherein the cutting edge bias angle is at least 5 degrees; and
(d)	a plurality of fastener receivers as follows:
[from claim 7] wherein the one or more insert fastener receivers of each of the first blade body portion and the second blade body portion includes a plurality of insert fastener receivers that are spaced apart along a direction parallel to the lateral axis.
Regarding (a), the Examiner takes Official notice that it is old and well known in the art to provide such reversible blades for various well known benefits including efficiency of maintenance and operation wherein one blade has two useable end rather than just one and thus has twice the life time and requires half the storage capacity. As evidence in support of the taking of Official notice, Svensson, Sundberg, Dyer, Frick, and Horth each disclose various forms of such blades that are reversible in the claimed manner. Therefore, it would have been obvious to one having ordinary skill in the art to provide a reversible and blade holder on the apparatus/device of Roberts to gain the well known benefits including those described above.
Regarding (b), it is respectfully submitted that it is old and well known in the art to provide a blade insert receiver that has a form/shape that corresponds to the portion of the insert to be received for various well known benefits including to provide as much material as possible in the receiver while still providing a space where the insert can fit efficiently (e.g., flush) within the insert receiver. As evidence in support of the taking of Official notice, Inayama, Hecht ‘006, and Hecht ‘128 are just some examples of many known examples of blade insert holders having a blade insert recess that matches the unused portion of the blade, including an oblique body surface that matches a surface of the blade, to efficiently hold the blade. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a blade insert receiver as the blade insert receiver the reversible blade of the modified Roberts to gain the well known benefits including those described above.
Regarding (c), it is respectfully submitted that Roberts appears to teach one having ordinary skill in the art a blade of at least 5 degrees, but lacks an explicit disclosure of such a range of blade angles. However, it is respectfully submitted that to a blade angle of at least 5 degrees would be the mere discovery of the optimum or workable ranges within the general conditions of the prior art by routine experimentation and therefore obvious to one of ordinary skill in the art.
Regarding (d), the Examiner takes Official notice that it is old and well known in the art to provide either one or a plurality of fasteners/fastener receivers and the location/orientation thereof based on the common considerations when building an assembly including the size of fasteners to be used, the size of the components to be fastened, the strength of the fasteners and the fastening joint particularly in view of the forces that will be received by the components during operation, as well as other such common considerations. Therefore, it would have been obvious to one having ordinary skill in the art to provide a plurality of fastener receivers on the modified apparatus/device of Roberts for the well known reasons/benefits including those described above.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 16, 2022